DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 45 is objected to because of the following informalities:  the phrase “toroidal forming drum; building the crown structure” in lines 12-13 should be written as --toroidal forming drum; and building the crown structure— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 51, the phrase “wherein the shaping, the expanding or both the shaping and the expanding comprise control actions carried out on the carcass sleeve, the toroidal forming drum or both the carcass sleeve and the toroidal forming drum” in lines 1-4 is unclear. It is unclear what is required by “control actions”. Are control actions performed by a controller, a computer, or some other external device such as a roller or a robot arm?  Moreover, what constitutes a “control action”? Are control actions merely controlling the expansion/contraction of the shaping and expanding steps for the carcass sleeve and/or the forming drum via programming, or are control actions physical actions taken on the carcass sleeve and/or the forming drum to control the expansion/contraction of the shaping and expanding steps, such as locks or other means? The examiner respectfully requests further clarification as to the “control actions”. For the purposes of examination, the examiner assumes that if process steps (i.e. actions) are taken for the carcass sleeve and/or the toroidal forming drum, and if the carcass sleeve and the toroidal forming drum are prevented from contacting each other during the shaping or the expanding, then control actions were carried out on the carcass sleeve, the toroidal forming drum or both. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 45-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iyanagi (US 2008/0017298) (of record) and Otani (US 2014/0338818) (of record).

Regarding claims 45-46, Iyanagi discloses a method for building tyres comprising: building a carcass sleeve and a crown structure of each tyre in sequence relative to each other (Figs. 6-8), wherein the sequence comprises: arranging an expandable toroidal forming drum (Figs. 6-8: 50) ([0064]); positioning the carcass sleeve (Figs. 6-8: CB) at a radially external position relative to the expandable toroidal forming drum (Figs. 6-8: 50) and spaced from the expandable toroidal forming drum (Figs. 6-8); shaping the carcass sleeve (Fig. 6c: CBC) as a toroid (Fig. 6c); expanding the expandable toroidal forming drum to form an expanded toroidal forming drum (Figs. 7-8: 50) ([0064]); subsequently contacting the carcass sleeve shaped as a toroid (Figs. 7-8: CB, CBC) to the expanded toroidal forming drum (Figs. 7-8: 50) via a bladder (Figs. 7-8: 9); building the crown structure (Fig. 8: 1B, 2B, T) directly on a radially external surface of the carcass sleeve (Fig. 8: CB) shaped as a toroid and contacted with the expanded toroidal forming drum (Fig. 8: 50) via the bladder (Fig. 8: 9) ([0068]).
However, Iyanagi does not expressly recite contacting the carcass sleeve shaped as a toroid directly onto to the expanded toroidal forming drum. Iyanagi discloses providing a bladder between the carcass sleeve and the drum, therefore the bladder will come into contact with an external surface of the forming drum, but the carcass sleeve will not be directly in contact with it. However, it is known in the tire building art to provide a carcass sleeve onto an expandable drum and to shape the carcass sleeve directly without the addition of a bladder. 
Otani teaches a method for manufacturing a motorcycle tire, comprising: building a carcass sleeve (Figs. 2-4: 12) and a crown structure (Figs. 2-4: 17) of each tyre in sequence relative to each other (Figs. 2-4), wherein the sequence comprises: arranging an expandable toroidal forming drum (Fig. 3: 15) ([0075]-[0076]); positioning the carcass sleeve (Fig. 3: 12) at a radially external position relative to the expandable toroidal forming drum and spaced from the expandable toroidal forming drum (Fig. 3: 15) (Fig. 3: S1b1) ([0076]); shaping the carcass sleeve as a toroid (Fig. 3: S1b2) ([0069], [0071]); expanding the expandable toroidal forming drum to form an expanded toroidal forming drum (Fig. 4: S1c1) ([0074], [0076]); and subsequently contacting the carcass sleeve shaped as a toroid to the expanded toroidal forming drum (Fig. 4: S1c1) ([0076]). Otani further teaches that it is generally known to provide a bladder on the inner side of the tire during formation, but for a motorcycle tire this makes it difficult to improve the uniformity ({0003]-[0005]). Otani discloses that the inside of the carcass sleeve (Fig. 3: 12) itself is pressurized so that it transforms into a toroidal shape, while the expandable drum (Figs. 3-4: 15) remains inside of the carcass sleeve so that when the two come into contact it is direct with the absence or an additional element therebetween (i.e. bladder) ((0071]). In other words, it is advantageous in terms of uniformity for a motorcycle tire to form a carcass sleeve into a toroidal shape while directly pressurizing the inside of the carcass and then contacting the toroidally shaped carcass sleeve with an expandable drum on the inner side. Iyanagi further discloses that the method for building tyres is intended for building tires in different sizes ([0005]). Thereby, one of ordinary skill would readily recognize that the method would also be applicable to a motorcycle tire size. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Iyanagi in order to remove the bladder and instead directly shape the carcass sleeve itself so as to have direct contact with the expandable drum after shaping, as is generally known in the substantially similar tire manufacturing art, as taught by Otani. Accordingly, modified Iyanagi in view of Otani discloses that the subsequently contacting comprises contacting the carcass sleeve shaped as a toroid with an external surface of the expanded toroidal forming drum.

Regarding claim 47, Iyanagi further illustrates, before the shaping (Figs. 6a-6b), axially centering the carcass sleeve (Figs. 6a-6c: CB) with respect to the expandable toroidal forming drum (Figs. 6a-6b: 50).

Regarding claim 48, Iyanagi further discloses that at least one part of the expanding is actuated simultaneously with at least one part of the shaping (Figs. 6c, 7a: the bead cores are displaced simultaneously with the inflation of the bladder, i.e. shaping, and the bead cores are further displaced, i.e. continued shaping, as the drum is expanded) ([0063]-[0064]). 

Regarding claim 49, because the carcass sleeve is radially external to the forming drum, at the end of the shaping, an internal surface of the carcass sleeve must necessarily reach a maximum carcass sleeve diameter that is greater than a maximum forming drum diameter reached by an external surface of the expanded forming drum (Figs. 7-8), however slight the difference in the maximum diameters might be. 

Regarding claim 50, modified Iyanagi discloses that the contacting comprises contacting an external surface of the forming drum against an internal surface of the carcass sleeve shaped as a toroid, as discussed above in claims 45-46. Iyanagi further discloses that the contacting comprises a reduction in inner pressure of the bladder (Fig. 8b) ([0067]), and thereby the carcass sleeve. In other words, the contacting comprises a contraction of the carcass sleeve shaped as a toroid.

Regarding claim 51, Iyanagi discloses that the shaping of the carcass sleeve is initiated before the expanding of the toroidal forming drum while the two are spaced apart (Fig. 6c) ([0063]-[0064]), wherein the carcass sleeve is prevented from contacting the forming drum during the shaping (Fig. 6c). In other words, the steps taken in the process are considered to be control actions carried out on the carcass sleeve and toroidal forming drum so as to prevent contact between the carcass sleeve and the forming drum during the shaping. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749